       Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SAMANTHA SIMONETTA,
     Plaintiff,
                                                             Civil Action No. 20-32 ERIE
 vs.
                                                             District Judge Susan Paradise Baxter
 ALLEGHENY COLLEGE, et al.,
     Defendants.


                                         MEMORANDUM OPINION


I.       INTRODUCTION
         A.       Relevant Procedural History
         Plaintiff brings this action pursuant to Title IX of the Education Amendments Act, 20
U.S.C. § 1681, et seq. (“Title IX”), against Defendant Allegheny College (“Allegheny”), alleging
that she was subjected to gender-based abuse, harassment, and discrimination while she was a
student at Allegheny and a member of its football team, during the calendar year 2018. In
addition, Plaintiff asserts a negligence claim against Allegheny and the following individual
Defendants: Allegheny’s Director of Athletics and Recreation Bill Ross (“Ross”); Allegheny’s
Head Football Coach William “BJ” Hammer II (“Hammer”); Allegheny’s Assistant Football
Coaches Curtis Bailey (“Bailey”) and Andrew Fragale (“Fragale”); and Nikki Newman
(“Newman”), identified as a third party witness to the incidents at issue in this case. Plaintiff also
asserts state law claims of negligence, tortious interference with contractual relations1 and
negligent infliction of emotional distress against the individual Defendants, and purportedly
asserts a Title IX claim of retaliation against Allegheny, although the latter claim is not set forth


          1
In her opposition brief, Plaintiff has withdrawn, without prejudice, her claim of tortious interference with contractual
relations, so such claim will not be addressed herein and will be dismissed accordingly.
      Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 2 of 13




as a separate count in the complaint. As relief for her claims, Plaintiff seeks declaratory and
injunctive relief, compensatory and monetary damages, costs, and attorneys’ fees.
         Presently before the Court is Defendants’ motion to dismiss Plaintiff’s complaint for
failure to state a claim upon which relief may be granted [ECF No. 8]. Plaintiff has filed a brief
in opposition to Defendants’ motion [ECF No. 16], and Defendants have filed a reply brief [ECF
No. 19]. This matter is now ripe for consideration.

         B.       Relevant Factual History2

         Plaintiff is a student at Allegheny, a private liberal arts college in Meadville,

Pennsylvania (ECF No. 1, Complaint, at ¶¶ 1-2). In October and November 2017, Plaintiff

contacted Defendant Hammer and expressed her interest in joining Allegheny’s football team,

and submitted paperwork confirming her intent. (Id. at ¶¶ 12, 14-15). On January 15, 2018,

Defendant Bailey acknowledged Plaintiff’s interest in playing football and, at his request, she

signed the required NCAA handbook. (Id. at ¶¶ 16, 18). By the end of January 2018, Plaintiff

began participating in the football team’s winter workouts. (Id. at ¶ 19).

         On February 5, 2018, one of Plaintiff’s teammates “began openly making unwelcome

sexual advances toward her during football practice,” and made “explicit and inappropriate

sexual comments to her.” (Id. at ¶ 20). The teammate continued his harassment on February 8,

2018, by making unwanted advances, “putting his arm around her and telling her that she was

beautiful.” (Id. at ¶ 21). Sometime in mid-February 2018, Plaintiff found it necessary to disclose



         2

The factual history set forth herein is derived from the allegations of the complaint, which are accepted as true for
the purpose of determining Defendants’ motion to dismiss, to the extent they are well-pleaded. Erickson v. Pardus,
551 U.S. 89, 93-94 (2007).
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 3 of 13




her teammate’s inappropriate conduct to Defendant Bailey, who assured her that he would

address the conduct with Defendant Hammer. (Id. at ¶¶ 23-24).

        When spring football practices resumed in March 2018, Plaintiff was provided a practice

jersey but was not given access to a locker room, nor was she assigned a jersey number like her

male teammates. (Id. at ¶ 26). On or about April 11, 2018, Plaintiff notified the coaching staff by

email that she would be forced to miss practice due to a required academic project, but she

received no response. (Id. at ¶ 27). On April 13, 2018, Defendant Bailey notified Plaintiff that

she was being placed on academic probation and would not be allowed to participate in practice

sessions, even though Plaintiff claims that her grades were sufficient to allow her to remain

eligible to participate. (Id. at ¶¶ 29-31).

        On April 24, 2018, Plaintiff was notified by Defendant Bailey’s office that she was being

suspended from the football team as a result of her academic performance and missed practices.

(Id. at ¶ 33). Defendant Bailey also informed Plaintiff that three male players had been recruited.

(Id. at ¶ 34). When Plaintiff attempted to speak with Defendant Bailey during a practice session,

he instructed her to follow up with him after she received her grades. (Id. at ¶ 36). On May 1,

2018, Plaintiff emailed Defendant Bailey and informed him that her grades had improved;

however, she received no response. (Id. at ¶ 37). On May 22, 2018, Plaintiff sent proof of her

improved grades to Defendant Bailey but, again, received no response. (Id. at ¶ 38).

        On July 25, 2018, Plaintiff again emailed Defendant Bailey asking for a response to her

earlier correspondence and stating that she was ready to return to the team. (Id. at ¶ 39).

Defendant Bailey responded to Plaintiff on July 30, 2018, demanding that she wait until the

conclusion of the fall semester to return to the team and suggesting that, in the meantime she
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 4 of 13




serve as a team manager. (Id. at ¶¶ 40-41). On August 3, 2018, Plaintiff received correspondence

instructing her to report to Allegheny’s campus on August 9, 2018. (Id. at ¶ 42).

       When Plaintiff arrived at the campus on August 9, she received her dormitory key, but

did not receive any information regarding the football schedule. (Id. at ¶ 43). Later that same day

Plaintiff received a text message from Defendant Bailey asking where she was, which confused

her because she was not made aware of any team commitment that day. (Id. at ¶ 44). As a result

of the ongoing lack of communication from team officials, Plaintiff’s parents requested a

meeting with the Athletic Director and members of the coaching staff. (Id. at ¶ 45).

       The requested meeting took place on August 10, 2018, and was attended by Plaintiff and

her parents, and Defendants Ross, Hammer, Bailey, Fragale, and Newman. (Id. at ¶ 46). During

the meeting, Plaintiff attempted to voice her position that the coaching staff had deliberately

withheld team information, “but she was promptly interrupted and accused of lying,” (Id. at

¶ 47). Plaintiff’s father then asked if it was an appropriate time to discuss Plaintiff’s previously

reported sexual harassment by her teammates. (Id. at ¶ 49). After a period of silence, Defendant

Bailey admitted that he was aware of Plaintiff’s harassment allegations but failed to report them

to anyone, including Defendant Hammer, despite his representation that he would do so. (Id. at

¶¶ 50-52). Defendant Ross then promptly ended the meeting stating that appropriate authorities

would need to be involved. (Id. at ¶ 53).

       Following the meeting of August 10, 2018, Plaintiff had no formal contact with the

coaching staff and was no longer a member of the team. (Id. at ¶ 56). Thereafter, in September

2018, Plaintiff was inappropriately touched by a former teammate, who tried to kiss her and

attempted to pull her into his dorm room without her consent. (Id. at ¶¶ 57-58). Plaintiff chose
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 5 of 13




not to report the incident to the football coaching staff but, instead, filed a report with

Allegheny’s Title IX coordinator. (Id. at ¶ 59). Plaintiff’s pursuit of her Title IX action through

the college ultimately resulted in a finding on December 17, 2018, that her former teammate had

violated Allegheny’s Policy Against Discriminatory Sexual Harassment, “including sexual

assault and other forms of sexual violence, dating violence, domestic violence and stalking.” (Id.

at ¶ 61).

          C.     Discussion

                 1.      Count I – Title IX Gender-Based Discrimination

          Plaintiff alleges that “[d]espite actual notice of the harassment, [Allegheny] was

deliberately indifferent to the gender-based abuse, harassment, and discrimination,” and, as a

result, “deprived [Plaintiff] of access to the educational and extracurricular opportunities and

benefits provided by [Allegheny],” in violation of Title IX. (Id. at ¶¶ 71, 74).

          Title IX provides that “[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). A

public-school student may bring suit against a school under Title IX for student-on-student

sexual harassment, “but only where the [school] acts with deliberate indifference to known acts

of harassment in its programs or activities” and “only for harassment that is so severe, pervasive,

and objectively offensive that it effectively bars the victim's access to an educational opportunity

or benefit.” Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 633

(1999).

          Deliberate indifference requires a response (or failure to respond) that is “clearly
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 6 of 13




unreasonable in light of the known circumstances.” Id. at 648. To establish deliberate

indifference, a plaintiff must show that the school knew about the plaintiff's sexual assault and

ensuing harassment and failed to respond adequately. See Gebser v. Lago Vista Indep. Sch. Dist.,

524 U.S. 274, 290 (1989) (“[W]e hold that a damages remedy will not lie under Title IX unless

an official who at a minimum has authority to address the alleged discrimination and to institute

corrective measures on the recipient's behalf has actual knowledge of discrimination in the

recipient's programs and fails adequately to respond.”); see also Terrell v. Delaware State Univ.,

2010 WL 2952221, at *2 (D.Del. July 23, 2010). (“To establish deliberate indifference, a

plaintiff must show that the school made an official decision not to remedy the sexual

harassment”) (citing Gebser, 524 U.S. at 290).

       Moreover, “in the context of student-on-student harassment, private damages are limited

only in cases where there is a ‘systemic effect of denying the victim equal access to an

educational program or activity.’” Roe v. Pennsylvania State Univ., 2019 WL 652527, at *5-6

(E.D.Pa. Feb. 15, 2019), quoting Davis, 526 U.S. at 652. In this regard, “courts consider whether

the harassment ‘had a concrete, negative effect’ on the plaintiff's ‘ability to receive an

education.’” Nungesser v. Columbia Univ., 244 F.Supp.3d 345, 367 (S.D.N.Y. 2017) (citations

omitted). “Examples of such negative effects include a drop in grades, missing school, being

forced to transfer schools, or mental health issues requiring therapy or medication.” Id. at 368

(citations omitted). As a result, such claims “impose a significant burden on the plaintiff and

consequently rarely proceed beyond a motion to dismiss.” Saravanan v. Drexel Univ., 2017 WL

5659821, at *7 (E.D.Pa. Nov. 24, 2017); see also T.B. v. New Kensington-Arnold Sch. Dist.,
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 7 of 13




2016 WL 6879569, at *7 (W.D.Pa. Nov. 22, 2016) (“The deliberate indifference standard sets a

high bar for a plaintiff seeking to recover under Title IX”).

       Here, Plaintiff claims that Defendant Allegheny “was deliberately indifferent to the

gender-based abuse, harassment, and discrimination” of which the Defendant allegedly “had

actual knowledge.” (ECF No. 1, at ¶¶ 69, 71). Initially, the Court finds that, to the extent this

claim is intended to include Allegheny’s response to the incidents of sexual assault she suffered

at the hands of a former teammate in September 2018, such claim is without merit. According to

Plaintiff, these incidents were reported to Allegheny’s Title IX coordinator and were formally

pursued by Plaintiff through the college, which ultimately rendered a finding on December 17,

2018, that the offender had violated the College’s Policy Against Discriminatory and Sexual

Harassment, Including: Sexual Assault and Other Forms of Sexual Violence, Dating Violence,

Domestic Violence and Stalking (Id. at ¶¶ 59, 61). Despite the horrific nature of the assaults, the

prosecution and prompt determination of Plaintiff’s complaint regarding the September 2018

incidents belies any claim of deliberate indifference on the part of Allegheny.

       Thus, the Court will limit its consideration of Plaintiff’s claim of deliberate indifference

to the alleged harassment instigated by one of her teammates in February 2018, which Plaintiff

reported to Defendant Bailey in mid-February 2018. According to Plaintiff, the teammate’s

harassment included “inappropriately leering at her buttocks;” making “explicit and

inappropriate sexual comments to her, including telling her he would “fuck her silly;” “unwanted

physical touching by putting his arm around her and telling her that she was beautiful;” and

confronting and, apparently, making unwanted sexual advances toward her outside of the team’s

weight room. (Id. at ¶¶ 20-22). Plaintiff alleges that these incidents occurred on February 5, 2018
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 8 of 13




and February 8, 2018. Defendants seek to dismiss this claim arguing, inter alia, that the

harassment Plaintiff allegedly experienced was neither “severe” nor “pervasive” enough to

satisfy the objective standard of a deliberate indifference claim. Unfortunately, the precedent

does not provide much room for those requirements, which are not met here.

        Importantly, although the Court does not in any way condone the type of shameful and

offensive conduct alleged by Plaintiff or the non-response by Allegheny, the Court is constrained

to find that such alleged conduct, committed over the course of two days, falls short of the type

of severe and pervasive harassment contemplated by Title IX. See, e.g., Pahssen v, Merrill Cmty.

Sch. Dist., 668 F.3d 356, 363 (6th Cir. 2012) (holding that three separate incidents of sexual

harassment – a male student shoving a female student into a locker, making an “obscene sexual

gesture” toward her, and demanding that she perform oral sex on him - did “not rise to the level

of severe, pervasive, and objectively offensive conduct”); compare with Davis, 526 U.S. at 653-

54 (“repeated acts of sexual harassment ... over a 5-month period,” including verbal harassment

and “numerous acts of objectively offensive touching” that ultimately led the offending student

to plead guilty to criminal sexual misconduct, found to meet “severe and pervasive” standard). In

so finding, the Court aligns with the Fourth Circuit’s observation that “incidents that are

questionably severe, and are more offensive than physically threatening or humiliating do not

satisfy the objective analysis required of the ‘severe or pervasive’ element of a plaintiff’s prima

facie case” of deliberate indifference under Title IX. Ammirante v. Ohio Cty. Bd. of Educ., 2019

WL 5295188, at *10 (N.D.W.Va. Oct. 18, 2019), citing Green v. Caldera, 19 Fed. Appx. 79, 80

(4th Cir. 2001).

        Moreover, even if the Court found Plaintiff’s allegations sufficient to satisfy the severe
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 9 of 13




and pervasive standard, Plaintiff has failed to sufficiently allege that the harassment “had a

concrete, negative effect” on her “ability to receive an education.” Nungesser, 244 F.Supp.3d at

367. Although Plaintiff attempts to argue in her opposition brief that she began to “experience an

academic decline” after she reported her teammate’s harassment to Defendant Bailey, the

allegations of her complaint indicate that such decline, if any, was short-lived. Significantly,

Plaintiff alleges that on or about April 13, 2018, only two months after she reported the

harassment to Defendant Bailey, her “grade point average was sufficient for her to remain

eligible to participate” on the football team. (ECF No. 1, at ¶ 30). Then, only two weeks later, on

May 1, 2018, Plaintiff alleges that she informed Defendant Bailey that “her grades had

improved” and sent him proof of her improved grades. (Id. at ¶¶ 37-38). Despite this

inconsistency, the Supreme Court has held “that a mere ‘decline in grades’” is insufficient to

survive a motion to dismiss, in any event. Davis, 526 U.S. at 652.

       Based on the foregoing, therefore, Plaintiff’s deliberate indifference claim against

Defendant Allegheny will be dismissed, reluctantly.

               2.      Title IX – Retaliation

       In her complaint, Plaintiff has set forth a number of allegations under the heading

“Retaliation Following Report of Harassment” (ECF No. 1, at ¶¶ 26-55), which are apparently

intended to set forth a claim of retaliation under Title IX, despite the fact that such a claim is not

specifically set forth as a separate count in the complaint (See ECF No. 16, Opposition Brief, at

pp, 5-8). Recognizing this, Defendants have moved to dismiss this claim, as well (ECF No. 9, at

pp. 13-14).

       Although Title IX does not explicitly provide a cause of action for retaliation, the
    Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 10 of 13




Supreme Court has interpreted Title IX's prohibition of sexual discrimination to include

retaliation. Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173-74 (2005). To assert a viable

claim for retaliation under Title IX, Plaintiff must plead facts sufficient to plausibly show that

Defendant Allegheny “retaliated against [her] because [she] complained of sex discrimination.”

Id. at 184. "Retaliation is, by definition, an intentional act…. [It] "is discrimination 'on the basis

of sex' because it is an intentional response to the nature of the complaint: an allegation of sex

discrimination." Id. at 173-74. To establish a prima facie case of retaliation under Title IX, a

plaintiff must show that: (1) she engaged in activity protected by Title IX; (2) she suffered an

adverse action; and (3) there was a causal connection between the two. Doe v. Mercy Catholic

Med. Ctr., 850 F.3d 545, 564 (3d Cir. 2017).

       Here, Plaintiff has alleged that she reported her teammate’s sexual harassment to

Defendant Bailey in mid-February, 2018. (ECF No. 1, at ¶ 23). This allegation is sufficient to

establish that she engaged in protected activity under Title IX. See Dawn L. v. Greater

Johnstown School Dist., 586 F.Supp.2d 332, 374 (W.D.Pa. 2008) (“Protected activities include

complaints of sexual discrimination to the courts, government agencies, or the funding

recipient”) (emphasis added). Plaintiff then goes on to list a number of incidents that allegedly

began to occur within a few weeks after she reported the harassment to Defendant Bailey,

including (1) not being given access to a locker room or assigned a jersey number like her male

teammates when spring football practices resumed on March 1, 2018 (ECF No. 1, at ¶26); (2)

being placed on academic probation on April 13, 2018, even though her grade point average was

sufficient to remain eligible to participate (Id. at ¶¶ 29-30); (3) being told by Defendant Bailey

that she was suspended from the team on April 24, 2018, as a result of her academic performance
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 11 of 13




and missed practices, at around the same time three male players had been recruited (Id. at ¶¶ 33-

34); (4) not receiving a response to her correspondence in May 2018 that her grades had

improved until July 30, 2018, when Defendant Bailey demanded that she wait until the end of the

fall semester to return to the team and suggested that she serve as a team manager in the interim

(Id. at ¶¶ 37-41); (5) failing to receive prior notice of a team commitment on August 9, 2018,

after being given only six days’ notice of her need to report to campus on that date.

        At the pleading stage, the above allegations are sufficient to show that Plaintiff suffered a

succession of adverse actions that occurred after and in close proximity to the date she reported

her sexual harassment complaint to Defendant Bailey. Defendants’ argument that these

allegations “are plainly inconsistent with other allegations in the Complaint that [Plaintiff] had

attendance and academic issues that impeded her full participation with the football team” is

baseless. (ECF No. 9, at pp. 13-14). Aside from one alleged instance when Plaintiff was absent

from practice “due to a required academic project” (ECF No. 1, at ¶ 27), all other allegations of

“attendance and academic issues” are attributed in the complaint to Defendant Bailey’s

comments and/or failure to communicate, rather than concessions by Plaintiff. (Id. at ¶¶ 29-31,

33. 44). Furthermore, Defendants’ assertion that Plaintiff fails to “allege that her suspension from

the team … was pretext” (ECF No. 9, at p. 13) is misguided, as such an allegation is not required

to set forth a claim of retaliation.

        Based on the foregoing, the Court finds that Plaintiff has met her burden of alleging a

prima facie case of retaliation, and Defendants’ motion to dismiss such claim will be denied.

                3.      Negligence-Based Claims (Counts II and IV)

        Plaintiff has asserted state tort claims of negligence and negligent infliction of emotional
    Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 12 of 13




distress against all Defendants based upon the alleged breach of their duties of care to protect her

from gender-based abuse, harassment, and discrimination.

       Defendants initially argue that Plaintiff’s negligence-based claims are barred by the gist

of the action doctrine, because they arise from duties that are contractual in nature. In particular,

Defendants assert that “all of the duties with which Plaintiff claims [Allegheny] failed to comply

arise out of [Allegheny’s] policies (which are part of the contract),” while “all of the duties the

individual Defendants allegedly owe to Plaintiff arise from their employment with [Allegheny].”

(ECF No. 9, at p. 15). The Court agrees.

       “The gist of the action doctrine provides that a tort claim ‘based on [a] party's actions

undertaken in the course of carrying out a contractual agreement, is barred when the gist or

gravamen of the cause of action ... although sounding in tort, is, in actuality, a claim against the

party for breach of its contractual obligations.’” Downs v. Andrews, 639 F. App'x 816, 819 (3d

Cir. 2016), quoting Bruno v. Erie Ins. Co., 106 A.3d 48, 53 (Pa. 2014). “Although claims for

breach of contract and negligence ‘derive from a common origin,’ tort actions stem from

‘breaches of duties imposed by law as a matter of social policy, while contract actions lie only

for breaches of duties imposed by mutual consensus.’” Powell v. St. Joseph’s Univ., 2018 WL

994478, at *7 (E.D.Pa. Feb. 20, 2018) (citations omitted). Thus, the doctrine has been applied to

bar negligence claims “(1) arising solely from a contract between the parties (2) where the duties

allegedly breached were created and grounded in the contract itself (3) where the liability stems

from a contract; or (4) where the tort claim essentially duplicates a breach of contract claim or

the success of which is wholly dependent on the terms of a contract.” eToll, Inc. v. Elias/Savion

Advert., 811 A.2d 10, 19 (Pa. Super. 2002) (internal quotations omitted) (citations omitted).
     Case 1:20-cv-00032-SPB Document 20 Filed 03/11/21 Page 13 of 13




        To evaluate whether the gist of the action doctrine applies, a court must identify the duty

breached, because “the nature of the duty alleged to have been breached ... [is] the critical

determinative factor in determining whether the claim is truly one in tort, or for breach of

contract.” Bruno, 106 A.3d at 68. “In this regard, the substance of the allegations comprising a

claim in a plaintiff's complaint are of paramount importance, and, thus, the mere labeling by the

plaintiff of a claim as being in tort ... is not controlling.” Id.

        Here, Plaintiff alleges that Defendant Bailey “deliberately withheld” Plaintiff’s report of

sexual harassment “from the appropriate authorities, and thus no Title IX investigation was

completed in February 2018.” (ECF No. 1, at ¶ 82). Similarly, Plaintiff alleges that “none of the

Defendants took the appropriate steps to investigate” Plaintiff’s allegations of sexual harassment

raised at the meeting in August 2018 “as required by Title IX.” (Id. at ¶ 83). These alleged duties

to report and/or investigate Plaintiff’s sexual harassment allegations in accordance with Title IX

arise solely from Defendants’ contractual obligations under Allegheny’s “Discrimination and

Sexual Harassment Policy.” Consequently, such duties are contractual in nature, and any claim

based on a breach of those duties arises in contract, not in tort. Thus, Plaintiff’s negligence-based

claims against all Defendants are barred by the gist of the action doctrine and will be dismissed.

See Reardon v. Allegheny College, 926 A.2d 477 (Pa. Super. 2007) (ruling negligence claims

were barred by the gist of the action doctrine where the university policies “represent[ed] the

sole basis for the relationship between the parties”). Nonetheless, Plaintiff will be granted the

opportunity to amend her complaint to reformulate such claim(s) as a breach of contract claim if

she so desires.

        An appropriate Order follows.
